Order entered May 1, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00442-CV

               IN THE INTEREST OF M.B.S. AND C.A.S., CHILDREN

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-56512-2013

                                        ORDER
      We DIRECT the Clerk of this Court to issue the mandate with the opinion and judgment.


                                                  /s/   ADA BROWN
                                                        JUSTICE